Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-18-2006

USA v. Brownlee
Precedential or Non-Precedential: Precedential

Docket No. 04-4134




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Brownlee" (2006). 2006 Decisions. Paper 395.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/395


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                      PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 04-4134


                           UNITED STATES OF AMERICA

                                           v.

                           CRAIG WILLIAM BROWNLEE,

                                                Appellant



                      Appeal from the United States District Court
                       for the Western District of Pennsylvania
                       (D.C. Criminal Action No. 03-cr-00199)
                      District Judge: Honorable Arthur J. Schwab



                                 Argued March 7, 2006


                   Before: RENDELL and AMBRO, Circuit Judges,
                             SHAPIRO,* District Judge

                             (Opinion filed July 18, 2006)


                  ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed

      *
       Honorable Norma L. Shapiro, Senior District Judge for the Eastern District of
Pennsylvania, sitting by designation.
July 18, 2006, be amended as follows:

            On page 22, first full paragraph, third line down, replace the name
“Rudolph” with “Rudolf”.

                                        By the Court,


                                        /s/ Thomas L. Ambro, Circuit Judge


Dated: September 18, 2006




                                           2